Exhibit 10.1

[g278322kmi001.gif]

EXECUTION COPY

 

October 31, 2007

Constellation Energy Group, Inc.
750 E. Pratt Street

Baltimore, MD 21202

 

Ladies and Gentlemen:

                The purpose of this letter agreement (this “Confirmation”) is to
confirm the terms and conditions of the Transaction entered into between J.P.
Morgan Securities Inc., as agent for JPMorgan Chase Bank, National Association,
London Branch (the “Seller”), and Constellation Energy Group, Inc., a Maryland
corporation (the “Purchaser”), on the Trade Date specified below (the
“Transaction”).  This Confirmation constitutes a “Confirmation” as referred to
in the Agreement specified below.  In the event of a conflict between the
Agreement (as defined below) and this Confirmation, the terms of this
Confirmation shall govern.

This Confirmation evidences a complete and binding agreement between the Seller
and the Purchaser as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if the Seller and the Purchaser had executed an agreement in such form (but
without any Schedule except for the election of the laws of the State of New
York as the governing law (but without giving regard to its conflicts of law
provisions)) on the Trade Date.  In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates. 
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

ARTICLE 1
DEFINITIONS

Section 1.01.  Definitions.  (a) As used in this Confirmation, the following
terms shall have the following meanings:

“10b-18 VWAP” means, (A) for any Trading Day described in clause (x) of the
definition of Trading Day hereunder, the volume-weighted average price at which
the Common Stock trades as reported in the composite transactions for the
principal United States securities exchange on which such Common Stock is then
listed (or, if applicable, the Successor Exchange on which the Common Stock has
been listed in accordance with Section 7.02(b)), on such Trading Day, excluding
(i) trades that do not settle regular way, (ii) opening (regular way) reported
trades in the consolidated system on such Trading Day, (iii) trades that occur
in the last ten minutes before the scheduled close of trading on the Exchange on
such Trading Day and ten minutes before the scheduled close of the primary
trading in the market where the trade is effected, and (iv) trades on such
Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined in good faith by the Calculation Agent, or (B) for any Trading Day
that is described in clause (y) of the definition of Trading Day hereunder, an
amount determined in good faith by the Calculation Agent as 10b-18 VWAP.  The
Purchaser acknowledges that the Seller may refer to the Bloomberg Page “CEG.N
<Equity> AQR SEC” (or any successor thereto), in its judgment, for such Trading
Day to determine the 10b-18 VWAP.

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746.

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

1

--------------------------------------------------------------------------------


“Additional Termination Event” has the meaning set forth in Section 7.02.

“Agreement” has the meaning set forth in the second paragraph of this
Confirmation.

“Affected Party” has the meaning set forth in Section 14 of the Agreement.

“Affected Transaction” has the meaning set forth in Section 14 of the Agreement.

“Affiliated Purchaser” means any “affiliated purchaser” (as such term is defined
in Rule 10b-18) of the Purchaser.

“Alternative Termination Delivery Unit” means (i) in the case of a Termination
Event (other than a Merger Event or Nationalization) or Event of Default (as
defined in the Agreement), one share of Common Stock and (ii) in the case of a
Merger Event or Nationalization, a unit consisting of the number or amount of
each type of property received by a holder of one share of Common Stock in such
Merger Event or Nationalization; provided that if such Merger Event involves a
choice of consideration to be received by holders of the Common Stock, an
Alternative Termination Delivery Unit shall be deemed to include the amount of
cash received by a holder who had elected to receive the maximum possible amount
of cash as consideration for his shares.

“Averaging Period” means the period of consecutive Trading Days from and
including the Valuation Commencement Date to and including the Valuation
Completion Date.

“Bankruptcy Code” has the meaning set forth in Section 9.06.

“Business Day” means any day on which the Exchange is open for trading.

“Calculation Agent” means has the meaning set forth in the Pricing Supplement.

“Common Stock” has the meaning set forth in Section 2.01.

“Communications Procedures” has the meaning set forth in Annex A hereto.

“Confirmation” has the meaning set forth in the first paragraph of this letter
agreement.

“Contract Period” means the period commencing on and including the Trade Date
and ending on and including the date all payments or deliveries of shares of
Common Stock pursuant to Article 3 or Section 7.04 have been made.

“Default Notice Day” has the meaning set forth in Section 7.03(a).

“De-Listing” has the meaning set forth in Section 7.02(b).

“Discount” means the amount specified as such in the Pricing Supplement.

“Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.

“Event of Default” has the meaning set forth in Section 14 of the Agreement
(except that “Event of Default” shall not include the events set forth in
Sections 5(a)(v) and (vi) of the Agreement).

“Exchange” means the New York Stock Exchange.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means the 62nd Trading Day following the Valuation
Commencement Date.

 

2

--------------------------------------------------------------------------------


“Extraordinary Cash Dividend” means the per share cash dividend or distribution,
or a portion thereof, declared by the Purchaser on shares of Common Stock that
is classified by the board of directors of the Purchaser as an “extraordinary”
dividend.

“Initial Settlement Date” means November 2. 2007.

“Merger Event” has the meaning set forth in Section 7.02(c).

“Minimum Delivery Number” means the number of shares of Common Stock, rounded
down to the nearest integer, equal to (A) the Purchase Price divided by (B) the
Upside Threshold.

“Nationalization” has the meaning set forth in Section 7.02(d).

“Ordinary Cash Dividend” has the meaning set forth in Section 8.01(b).

“Pricing Supplement” means the Pricing Supplement attached hereto as Annex B.

“Purchase Price” has the meaning set forth in Section 2.01.

“Purchaser” has the meaning set forth in the first paragraph of this
Confirmation.

“Regulation M” means Regulation M under the Exchange Act.

“Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the first paragraph hereto.

“Seller Termination Share Purchase Period” has the meaning set forth in Section
7.04.

“Settlement Number” means the number of shares of Common Stock equal to (i) the
Valuation Number minus (ii) the Minimum Delivery Number.

“Share Cap” means, for any date, (i) 50% of the authorized but unissued shares
of Common Stock as of the Trade Date, minus (ii) the net number of shares of
Common Stock delivered by the Purchaser to the Seller in respect of this
Transaction on or prior to such date, plus (iii) the net number of shares of
Common Stock delivered by the Seller to the Purchaser in respect of this
Transaction on or prior to such date, subject to appropriate adjustments
pursuant to Section 8.02.

“Share De-listing Event” has the meaning set forth in Section 7.02(b).

“Successor Exchange” has the meaning set forth in Section 7.02(b).

“Termination Amount” shall be the amount determined pursuant to Section 6 of the
Agreement.

“Termination Event” has the meaning set forth in Section 14 of the Agreement
(except that “Termination Event” shall not include the event set forth in
Section 5(b)(v) of the Agreement).

“Termination Price” means the value of an Alternative Termination Delivery Unit
to the Seller, as determined by the Calculation Agent.

 

3

--------------------------------------------------------------------------------


“Trade Date” has the meaning set forth in Section 2.01.

“Trading Day” means (x) any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Purchaser on any national securities exchange has not been
suspended, (iii) during which there has not been, in the Seller’s reasonable
judgment, a material limitation in the trading of Common Stock or any options
contract or futures contract related to the Common Stock, and (iv) during which
there has been no suspension pursuant to Section 4.02 of this Confirmation, or
(y) any day that, notwithstanding the occurrence of events contemplated in
clauses (ii), (iii) and (iv) of this definition, the Calculation Agent
determines to be a Trading Day. The Seller shall explain the basis for any
determination made pursuant to clause (iii).

“Transaction” has the meaning set forth in the first paragraph of this
Confirmation.

“Upside Threshold” has the meaning specified as such in the Pricing Supplement.

“Valuation Commencement Date” means November 2, 2007

“Valuation Completion Date” has the meaning specified as such in the Pricing
Supplement.

“Valuation Number” means the number of shares of Common Stock, rounded down to
the nearest integer, equal to the Purchase Price divided by the Valuation Price;
provided, however, that if such number of shares of Common Stock is less than
the Minimum Delivery Number, the Valuation Number shall be equal to the Minimum
Delivery Number.

“Valuation Price” means the average of the 10b-18 VWAPs for all Trading Days in
the Averaging Period minus the Discount.

ARTICLE 2
PURCHASE OF THE STOCK

Section 2.01.  Purchase of the Stock. Subject to the terms and conditions of
this Confirmation, the Purchaser agrees to purchase from the Seller, and the
Seller agrees on the date hereof (the “Trade Date”) to sell to the Purchaser a
number of shares of the Purchaser’s common stock, with no par value per share
(“Common Stock”), for a purchase price equal to $250,000,000.00 (the “Purchase
Price”).  The number of shares of Common Stock purchased by the Purchaser
hereunder shall be determined in accordance with the terms of this Confirmation.

Section 2.02.  Initial Delivery and Payments.  On the Initial Settlement Date,
the Seller shall deliver the Minimum Delivery Number to the Purchaser, upon
payment by the Purchaser of an amount equal to the sum of the Purchase Price to
the Seller. Delivery and payment pursuant to this Section 2.02 shall be effected
in accordance with the Seller’s customary procedures.

Section 2.03.  Conditions to Seller’s Obligations.  The Seller’s obligation to
deliver the Minimum Delivery Number to the Purchaser on the Initial Settlement
Date is subject to the condition that the representations and warranties made by
the Purchaser in the Agreement shall be true and correct as of the date hereof
and the Initial Settlement Date.

 

4

--------------------------------------------------------------------------------


ARTICLE 3
SUBSEQUENT SHARE DELIVERIES

Section 3.01.  Subsequent Delivery of Shares.  (a)  On the third Business Day
immediately following the Valuation Completion Date, the Seller shall deliver to
the Purchaser the Settlement Number, if any.

(b)        Delivery pursuant to this Article 3 shall be effected in accordance
with the Seller’s customary procedures.

ARTICLE 4
MARKET TRANSACTIONS

Section 4.01.  Transactions by the Seller.  (a) The parties agree and
acknowledge that:

(i)       During any Seller Termination Share Purchase Period, the Seller (or
its agent or affiliate) may effect transactions in shares of Common Stock in
connection with this Confirmation.  The timing of such transactions by the
Seller, the price paid or received per share of Common Stock pursuant to such
transactions and the manner in which such transactions are made, including
without limitation whether such transactions are made on any securities exchange
or privately, shall be within the sole judgment of the Seller; provided that the
Seller shall use good faith efforts to make all purchases of Common Stock in a
manner that would comply with the limitations set forth in clauses (b)(2),
(b)(3), (b)(4) and (c) of Rule 10b-18 as if such rule were applicable to such
purchases.

(ii)      During the Averaging Period, the Seller (or its agent or affiliate)
may effect transactions in shares of Common Stock in connection with this
Confirmation.  The timing of such transactions by the Seller, the price paid or
received per share of Common Stock pursuant to such transactions and the manner
in which such transactions are made, including without limitation whether such
transactions are made on any securities exchange or privately, shall be within
the sole judgment of the Seller.

(iii)     The Purchaser shall, at least one day prior to the first day of the
Seller Termination Share Purchase Period, notify the Seller of the total number
of shares of Common Stock purchased in Rule 10b-18 purchases of blocks pursuant
to the once-a-week block exception set forth in Rule 10b-18(b)(4) by or for the
Purchaser or any of its Affiliated Purchasers during each of the four calendar
weeks preceding such day and during the calendar week in which such day occurs
(“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule 10b-18),
which notice shall be substantially in the form set forth as Exhibit A hereto.

(b)        The Purchaser acknowledges and agrees that (i) all transactions
effected pursuant to Section 4.01 hereunder shall be made in the Seller’s sole
judgment and for the Seller’s own account and (ii) the Purchaser does not have,
and shall not attempt to exercise, any influence over how, when or whether to
effect such transactions, including, without limitation, the price paid or
received per share of Common Stock pursuant to such transactions whether such
transactions are made on any securities exchange or privately.  It is the intent
of the Seller and the Purchaser that this Transaction comply with the
requirements of Rule 10b5-1(c) of the Exchange Act and that this Confirmation
shall be interpreted to comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
and the Seller shall take no action that results in the Transaction not so
complying with such requirements.

(c)        Notwithstanding anything to the contrary in this Confirmation, the
Purchaser acknowledges and agrees that, on any day, the Seller shall not be
obligated to deliver or receive any shares of Common Stock to or from the
Purchaser and the Purchaser shall not be entitled to receive any shares of
Common Stock from the Seller on such day, to the extent (but only to the extent)
that after such transactions (i) the Seller’s ultimate

 

5

--------------------------------------------------------------------------------


parent entity would directly or indirectly beneficially own (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time on such
day in excess of 8.0% of the outstanding shares of Common Stock or (ii) the
Seller’s ultimate parent entity would purchase, acquire, or take (as used in the
Federal Power Act) at any time on such day in excess of 8.0% of the outstanding
shares of Common Stock.  Any purported receipt or delivery of shares of Common
Stock shall be void and have no effect to the extent (but only to the extent)
that after any receipt or delivery of such shares of Common Stock the Seller’s
ultimate parent entity or the Seller, as applicable, would directly or
indirectly so beneficially own or purchase, acquire or take, as applicable, the
percentage limitations set forth above of the outstanding shares of Common
Stock.  If, on any day, any delivery or receipt of shares of Common Stock by the
Seller is not effected, in whole or in part, as a result of this provision, the
Seller’s and Purchaser’s respective obligations to make or accept such receipt
or delivery shall not be extinguished and such receipt or delivery shall be
effected over time as promptly as the Seller determines, in the reasonable
determination of the Seller, that after such receipt or delivery its or its
ultimate parent entity, as applicable, would not directly or indirectly
beneficially own in excess of the percentage limitations set forth above of the
outstanding shares of Common Stock.

Section 4.02.  Adjustment of Transaction for Securities Laws.  (A)  If, based on
the advice of counsel, Seller reasonably determines that, on any Trading Day,
Seller’s trading activity in order to manage its economic hedge in respect of
the Transaction would not be advisable in respect of applicable securities laws,
then Seller may extend the Expiration Date, modify the Averaging Period, or
otherwise adjust the terms of the Transaction in its good faith reasonable
discretion to ensure Seller’s compliance with such laws.  The Seller shall
notify the Purchaser of the exercise of the Seller’s rights pursuant to this
Section 4.02(a) upon such exercise and the basis for such action.

(b)        The Purchaser agrees that, during the Contract Period, neither the
Purchaser nor any of its affiliates or agents shall make any distribution (as
defined in Regulation M) of Common Stock, or any security for which the Common
Stock is a reference security (as defined in Regulation M) or take any other
action that would, in the view of the Seller, preclude purchases by the Seller
of the Common Stock or cause the Seller to violate any law, rule or regulation
with respect to such purchases.

Section 4.03.  Purchases of Common Stock by the Purchaser.  Except for
transactions (x) effected by an agent independent of the Purchaser within the
meaning of Rule 10b-18(a)(13)(ii) by or for a shareholder investment or employee
savings plan of the Purchaser or (y) effected by agreement between the parties
for long-term incentive plans of the Purchaser in compliance with the
limitations set forth in clauses (b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18,
the Purchaser shall not, and shall cause its affiliates and affiliated
purchasers (each as defined in Rule 10b-18) not to, directly or indirectly
(including, without limitation, by means of a derivative instrument) purchase,
offer to purchase, place any bid or limit order that would effect a purchase of,
or commence any tender offer relating to, any shares of Common Stock (or
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable for shares of Common Stock during the Contract Period.

ARTICLE 5
REPRESENTATIONS, WARRANTIES AND AGREEMENTS

Section 5.01.  Repeated Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with, the
Seller, on the date hereof and on any date on which the Purchaser elects to
receive or make any delivery or payment pursuant to Section 7.03 of this
Confirmation, that:

(a)        Disclosure; Compliance with Laws.  The reports and other documents
required to be filed from and including the ending date of the Purchaser’s most
recent prior fiscal year have been filed by the Purchaser with the SEC pursuant
to the Exchange Act when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents and taking into account all amendments and
supplements to such reports that have been filed), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.  The

 

6

--------------------------------------------------------------------------------


Purchaser is not in possession of any material nonpublic information regarding
the Purchaser or the Common Stock.

(b)        Rule 10b5-1.  The Purchaser acknowledges that (i) the Purchaser does
not have, and shall not attempt to exercise, any influence over how, when or
whether to effect purchases of Common Stock by the Seller (or its agent or
affiliate) in connection with this Confirmation and (ii) the Purchaser is
entering into the Agreement and this Confirmation in good faith and not as part
of a plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 promulgated under the Exchange Act.  The
Purchaser also acknowledges and agrees that any amendment, modification, waiver
or termination of this Confirmation must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c) under the Exchange Act.  Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act.

(c)        No Manipulation.  The Purchaser is not entering into this
Confirmation to create actual or apparent trading activity in the Common Stock
(or any security convertible into or exchangeable for Common Stock) or to
manipulate the price of the Common Stock (or any security convertible into or
exchangeable for Common Stock).

(d)        Regulation M.  The Purchaser is not engaged in a distribution, as
such term is used in Regulation M, that would preclude purchases by the
Purchaser or the Seller of the Common Stock or cause the Seller to violate any
law, rule or regulation with respect to such purchases.

(e)        Board Authorization.  The Purchaser is entering into this Transaction
in connection with its share repurchase program, which was approved by its board
of directors and publicly disclosed on or prior to the date hereof.  There is no
internal policy of the Purchaser, whether written or oral, that would prohibit
the Purchaser from entering into any aspect of this Transaction, including, but
not limited to, the purchases of shares of Common Stock to be made pursuant
hereto.

(f)         Due Authorization and Good Standing.  The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland.  This Confirmation has been duly authorized, executed and
delivered by the Purchaser and (assuming due authorization, execution and
delivery thereof by the Seller) constitutes a valid and legally binding
obligation of the Purchaser. The Purchaser has all corporate power to enter into
this Confirmation and to consummate the transactions contemplated hereby and to
purchase the Common Stock in accordance with the terms hereof.

(g)        Certain Transactions.  There has not been any public announcement (as
defined in Rule 165(f) under the Securities Act) of any merger, acquisition, or
similar transaction involving a recapitalization relating to the Purchaser that
would fall within the scope of Rule 10b-18(a)(13)(iv).

Section 5.02.  Initial Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with the
Seller, as of the date hereof, that:

(a)        Solvency.  The assets of the Purchaser at their fair valuation exceed
the liabilities of the Purchaser, including contingent liabilities; the capital
of the Purchaser is adequate to conduct the business of the Purchaser and the
Purchaser has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature.

(b)        Required Filings.  The Purchaser has made, and will use its best
efforts to make, all filings required to be made by it with the SEC, any
securities exchange or any other regulatory body with respect to the Transaction
contemplated hereby.

(c)        No Conflict.  The execution and delivery by the Purchaser of, and the
performance by the Purchaser of its obligations under, this Confirmation and the
consummation of the transactions herein contemplated do not conflict with or
violate (i) any provision of the certificate of incorporation, by-laws or other

 

7

--------------------------------------------------------------------------------


constitutive documents of the Purchaser, (ii) any statute or order, rule,
regulation or judgment of any court or governmental agency or body having
jurisdiction over the Purchaser or any of its subsidiaries or any of their
respective assets or (iii) any contractual restriction binding on or affecting
the Purchaser or any of its subsidiaries or any of its material assets.

(d)        Consents.  All governmental and other consents that are required to
have been obtained by the Purchaser with respect to performance, execution and
delivery of this Confirmation have been obtained and are in full force and
effect and all conditions of any such consents have been complied with.

(e)        Investment Company Act.  The Purchaser is not and, after giving
effect to the transactions contemplated in this Confirmation, will not be
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

Section 5.03.  Additional Representations, Warranties and Agreements.  The
Purchaser and the Seller represent and warrant to, and agree with, each other
that:

(a)        Agency.  Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of the Seller (“JPMSI”), has acted solely as agent
and not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of its acting as agent in respect of this Transaction
(including, if applicable, in respect of the settlement thereof).  Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under this
Transaction. JPMSI is authorized to act as agent for the Seller.

(b)        Non-Reliance.  Each party has entered into this Transaction solely in
reliance on its own judgment.  Neither party has any fiduciary obligation to the
other party relating to this Transaction.  In addition, neither party has held
itself out as advising, or has held out any of its employees or agents as having
the authority to advise, the other party as to whether or not the other party
should enter into this Transaction, any subsequent actions relating to this
Transaction or any other matters relating to this Transaction.  Neither party
shall have any responsibility or liability whatsoever in respect of any advice
of this nature given, or views expressed, by it or any such persons to the other
party relating to this Transaction, whether or not such advice is given or such
views are expressed at the request of the other party.  The Purchaser has
conducted its own analysis of the legal, accounting, tax and other implications
of this Transaction and consulted such advisors, accountants and counsel as it
has deemed necessary.

(c)        Commodity Exchange Act.  Each party is an “eligible contract
participant”, as such term is defined in Section 1a(12) of the Commodity
Exchange Act, as amended.

Section 5.04.  Representations and Warranties of the Seller.  The Seller
represents and warrants to the Purchaser that:

(a)        Due Authorization.  This Confirmation has been duly authorized,
executed and delivered by the Seller and (assuming due authorization, execution
and delivery thereof by the Purchaser) constitutes a valid and legally binding
obligation of the Seller. The Seller has all corporate power to enter into this
Confirmation and to consummate the transactions contemplated hereby and to
deliver the Common Stock in accordance with the terms hereof.

(b)        Right to Transfer.  The Seller will, at the Initial Settlement Date,
have the free and unqualified right to transfer the Number of Shares of Common
Stock to be sold by the Seller pursuant to Section 2.01 hereof, free and clear
of any security interest, mortgage, pledge, lien, charge, claim, equity or
encumbrance of any kind.

 

8

--------------------------------------------------------------------------------


ARTICLE 6
ADDITIONAL COVENANTS

Section 6.01.  Purchaser’s Further Assurances.  The Purchaser hereby agrees with
the Seller that the Purchaser shall cooperate with the Seller, and execute and
deliver, or use its best efforts to cause to be executed and delivered, all such
other instruments, and to obtain all consents, approvals or authorizations of
any person, and take all such other actions as the Seller may reasonably request
from time to time, consistent with the terms of this Confirmation, in order to
effectuate the purposes of this Confirmation and the Transaction contemplated
hereby.

Section 6.02  Purchaser’s Hedging Transactions.  The Purchaser hereby agrees
with the Seller that the Purchaser shall not, during the Contract Period, enter
into or alter any corresponding or hedging transaction or position with respect
to the Common Stock (including, without limitation, with respect to any
securities convertible or exchangeable into the Common Stock) and agrees not to
alter or deviate from the terms of this Confirmation.

Section 6.03.  No Communications.  The Purchaser hereby agrees with the Seller
that the Purchaser shall not, directly or indirectly, communicate any
information relating to the Common Stock or this Transaction (including any
notices required by Section 6.04) to any employee of the Seller or J.P. Morgan
Securities Inc., other than as set forth in the Communications Procedures
attached as Annex A hereto.

Section 6.04.  Notice of Certain Transactions.  If at any time during the
Contract Period, the Purchaser makes, or expects to be made, or has made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to the Purchaser (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period, or as to
which the completion of such transaction or the completion of the vote by target
shareholders has occurred), then the Purchaser shall (i) notify the Seller prior
to the opening of trading in the Common Stock on any day on which the Purchaser
makes, or expects to be made, or has made any such public announcement, (ii)
notify the Seller promptly following any such announcement (or, if later, prior
to the opening of trading in the Common Stock on the first day of any Seller
Termination Share Payment Period) that such announcement has been made and (iii)
promptly deliver to the Seller following the making of any such announcement
(or, if later, prior to the opening of trading in the Common Stock on the first
day of any Seller Termination Share Payment Period) a certificate indicating (A)
the Purchaser’s average daily Rule 10b-18 purchases (as defined in Rule 10b-18)
during the three full calendar months preceding the date of such announcement
and (B) the Purchaser’s block purchases (as defined in Rule 10b-18) effected
pursuant to paragraph (b)(4) of Rule 10b-18 during the three full calendar
months preceding the date of such announcement.  In addition, the Purchaser
shall promptly notify the Seller of the earlier to occur of the completion of
such transaction and the completion of the vote by target shareholders. 
Accordingly, the Purchaser acknowledges that its actions in relation to any such
announcement or transaction must comply with the standards set forth in Section
6.03.

ARTICLE 7
TERMINATION

Section 7.01. Events of Default.  If an Event of Default occurs, the provisions
of Section 6 of the Agreement shall apply and the Termination Amount shall be
paid in accordance with Section 6 of the Agreement.

Section 7.02.  Additional Termination Events.

(a)        An Additional Termination Event shall occur in respect of which the
Purchaser is the sole Affected Party and this Transaction is the sole Affected
Transaction if (i) a Share De-listing Event occurs; (ii) a Merger Event occurs;
(iii) a Nationalization occurs, (iv) the 10b-18 VWAP on any Trading Day
following the

 

9

--------------------------------------------------------------------------------


Trade Date shall have been less than $48.00 (subject to adjustment under Section
8.02) or (v) an event described in paragraph III of Annex A occurs.

(b)        A “Share De-listing Event” means that at any time during the Contract
Period, the Common Stock ceases to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event, a “De-Listing”) and is not
immediately re-listed, traded or quoted as of the date of such de-listing, on
another U.S. national securities exchange or a U.S. automated interdealer
quotation system (a “Successor Exchange”), provided that it shall not constitute
an Additional Termination Event if the Common Stock is immediately re-listed on
a Successor Exchange upon its De-Listing from the Exchange, and the Successor
Exchange shall be deemed to be the Exchange for all purposes.  In addition, in
such event, the Seller shall make any commercially reasonable adjustments it
deems necessary to the terms of the Transaction.

(c)        A “Merger Event” means, in respect of the Common Stock, the public
announcement, including any public announcement as defined in Rule 165(f) of the
Securities Act (by the Purchaser or otherwise) at any time during the Contract
Period any (i) recapitalization, reclassification or change of the Common Stock
that will, if consummated, result in a transfer of all of the outstanding shares
of Common Stock, (ii) consolidation, amalgamation, merger or similar transaction
of the Purchaser with or into another entity (other than a consolidation,
amalgamation or merger in which the Purchaser will be the continuing entity and
which does not result in any such recapitalization, reclassification or change
of more than 50% of such shares outstanding), (iii) other takeover offer for the
shares of Common Stock that is aimed at resulting in a transfer of 100% of such
shares of Common Stock (other than such shares owned or controlled by the
offeror) or (iv) irrevocable commitment to so recapitalize, reclassify or
change.

(d)        A “Nationalization” means that all or substantially all of the
outstanding shares of Common Stock or assets of the Purchaser are nationalized,
expropriated or are otherwise required to be transferred to any governmental
agency, authority or entity.

Section 7.03.  Consequences of Additional Termination Events. (a) In the event
of the occurrence or effective designation of an Early Termination Date under
the Agreement, cash settlement of the Termination Amount, as set forth in
Section 7.03(b), shall apply unless (i) the Purchaser elects (which election
shall be binding) in lieu of payment of the amount payable in respect of this
Transaction pursuant to Section 6(d)(ii) of the Agreement, to deliver or to
receive Alternative Termination Delivery Units pursuant to Section 7.04, and
(ii) notifies the Seller of such election by delivery of written notice to the
Seller on the Business Day immediately following the Purchaser’s receipt of a
notice (as required by Section 6(d) of the Agreement following the designation
of an Early Termination Date in respect of this Transaction) setting forth the
amounts payable by the Seller or the Purchaser with respect to such Early
Termination Date (the date of such delivery, the “Default Notice Day”) in which
event (x) if the Termination Amount is owed to the Purchaser, the Seller shall
be obligated to deliver to the Purchaser, or (y) if the Termination Amount is
owed to the Seller, the Purchaser shall be obligated to deliver to the Seller,
the Alternative Termination Delivery Units pursuant to Section 7.04 in a
transaction exempted from the registration requirements under the Securities
Act; provided that the Purchaser’s election to deliver or receive the
Alternative Termination Delivery Units pursuant to Section 7.04 shall not be
valid and cash settlement shall apply if (i) the representations and warranties
made by the Purchaser to the Seller in Section 5.01 are not true and correct as
of the date the Purchaser makes such election, as if made on such date or (ii)
in the event that the Termination Amount is payable by the Purchaser to the
Seller, (A) the Purchaser has taken any action that would make unavailable (x)
the exemption set forth in Section 4(2) of the Securities Act, for the sale of
any Alternative Termination Delivery Units by the Purchaser to the Seller or (y)
an exemption from the registration requirements of the Securities Act reasonably
acceptable to the Seller for resales of Alternative Termination Delivery Units
by the Seller, (B) such Early Termination Date is in respect of an event which
is within Purchaser’s control, or (C) the Purchaser fails to execute a private
placement agreement providing for such resale, which agreement shall be in form
and substance reasonably satisfactory to the Seller, or otherwise fails to
comply with any commercially reasonable requirements imposed by the Seller in
respect of the private placement of the Alternative Termination Delivery Units.

(b)        If cash settlement applies in respect of an Early Termination Date,
Section 6 of the Agreement shall apply.

 

10

--------------------------------------------------------------------------------


Section 7.04.  Alternative Termination Settlement.  Subject to Section 7.03(a),
unless cash settlement is applicable pursuant to Section 7.03(b), (i) the Seller
shall, beginning on the first Trading Day following the Default Notice Day and
ending when the Seller shall have satisfied its obligations under this clause
(the “Seller Termination Share Purchase Period”), purchase (subject to the
provisions of Section 4.01 and Section 4.02 hereof) a number of Alternative
Termination Delivery Units equal to (A) the Termination Amount divided by (B)
the Termination Price; and (ii) the Seller shall deliver such Alternative
Termination Delivery Units to the Purchaser on the settlement dates relating to
such purchases; provided that if the Termination Amount is owed to the Seller,
clauses (i) and (ii) of this Section 7.04 shall not apply and, in lieu thereof,
the Purchaser shall, as soon as directed by the Seller after the Default Notice
Day, deliver to the Seller a number of Alternative Termination Delivery Units
equal to the quotient of (A) the Termination Amount divided by (B) the
Termination Price.  Notwithstanding the foregoing, the Purchaser shall not be
required to deliver shares of Common Stock or other securities comprising the
aggregate Alternative Termination Delivery Units in excess of the Share Cap, in
each case except to the extent that the Purchaser has available at such time
authorized but unissued shares of such Common Stock or other securities not
expressly reserved for any other uses (including, without limitation, shares of
Common Stock reserved for issuance upon the exercise of options or convertible
debt).  The Purchaser shall not permit the sum of (i) the Share Cap plus (ii)
the aggregate number of shares expressly reserved for any such other uses, in
each case whether expressed as caps or as numbers of shares reserved or
otherwise, to exceed at any time the number of authorized but unissued shares of
Common Stock.

Section 7.05.  Notice of Default.  If an Event of Default occurs in respect of
the Purchaser, the Purchaser will, promptly upon becoming aware of it, notify
the Seller specifying the nature of such Event of Default.

ARTICLE 8
ADJUSTMENTS

Section 8.01.  Cash Dividends.  (a) If the Purchaser declares any Extraordinary
Cash Dividend that has a record date during the Contract Period, then an
Additional Termination Event shall occur in respect of which the Purchaser is
the sole Affected Party and this Transaction is the sole Affected Transaction.

(b)   If the Purchaser declares any cash dividend on shares of Common Stock that
is not an Extraordinary Cash Dividend (an “Ordinary Cash Dividend”) and that has
a record date during the Contract Period, and the amount of such Ordinary Cash
Dividend, together with all prior declared Ordinary Cash Dividends that have a
record date during the same regular dividend period of the Purchaser, exceeds
the amount set forth in the Pricing Supplement for such regular dividend period,
then an Additional Termination Event shall occur in respect of which the
Purchaser is the sole Affected Party and this Transaction is the sole Affected
Transaction.

Section 8.02.  Other Dilution Adjustments.  If (x) any corporate event occurs
involving the Purchaser or the Common Stock (other than an Extraordinary Cash
Dividend or an Ordinary Cash Dividend but including, without limitation, a
spin-off, a stock split, stock or other dividend or distribution,
reorganization, rights offering or recapitalization or any other event having a
dilutive or concentrative effect on the Common Stock) or (y) as a result of
market conditions, the Seller incurs additional costs in connection with
maintaining its hedge position with respect to this Transaction resulting from
the insufficient availability of stock lenders willing and able to lend shares
of Common Stock with a borrow cost not significantly greater than the cost as of
the date hereof, then in any such case, the Calculation Agent shall make
corresponding adjustments with respect to any one or more of the Upside
Threshold, the Minimum Delivery Number and any other variable relevant to the
terms of the Transaction, as the Calculation Agent determines appropriate to
preserve the fair value of the Transaction to the Seller, and shall determine
the effective date of such adjustment.

 

11

--------------------------------------------------------------------------------


ARTICLE 9
MISCELLANEOUS

Section 9.01.  Successors and Assigns.  All covenants and agreements in this
Confirmation made by or on behalf of either of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.

Section 9.02.  Assignment and Transfer.  Notwithstanding the Agreement, the
Seller may assign any of its rights or duties hereunder to any one or more of
its affiliates without the prior written consent of the Purchaser but with prior
written notice to the Purchaser (except that no written notice is required for
such assignment or transfer to JPMSI). Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Seller to purchase,
sell, receive or deliver any shares of Common Stock or other securities to or
from the Purchaser, Seller may designate any of its affiliates to purchase,
sell, receive or deliver such shares of Common Stock or other securities and
otherwise to perform the Seller’s obligations in respect of this Transaction and
any such designee may assume such obligations.  The Seller shall be discharged
of its obligations to the Purchaser only to the extent of any such performance. 
For the avoidance of doubt, Seller hereby acknowledges that notwithstanding any
such designation hereunder, to the extent any of Seller’s obligations in respect
of this Transaction are not completed by its designee, Seller shall be obligated
to continue to perform or to cause any other of its designees to perform in
respect of such obligations.

Section 9.03.  Calculation Agent.  Whenever the Calculation Agent is required to
act or to exercise judgment in a any way with respect to this Transaction, it
will do so in good faith and in a commercially reasonable manner. All
determinations and calculations by the Calculation Agent, including 10b-18 VWAP
determinations, shall be provided to the other party at the end of each Trading
Day.

Section 9.04.  Non-confidentiality.  The Seller and the Purchaser hereby
acknowledge and agree that the parties are authorized to disclose the
Transaction and any related hedging transaction between the parties if and to
the extent such disclosing party reasonably determines (after consultation with
the other party) that such disclosure is required by law or by the rules of any
securities exchange or similar trading platform. Notwithstanding any provision
in this Confirmation, any Pricing Supplement or the Agreement, in connection
with Section 1.6011-4 of the Treasury Regulations, the parties hereby agree that
each party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the Transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

Section 9.05.  Unenforceability and Invalidity.  To the extent permitted by law,
the unenforceability or invalidity of any provision or provisions of this
Confirmation shall not render any other provision or provisions herein contained
unenforceable or invalid.

Section 9.06.  Securities Contract.  The parties hereto agree and acknowledge as
of the date hereof that (i) the Seller is a “financial institution” within the
meaning of Section 101(22) of Title 11 of the United States Code (the
“Bankruptcy Code”) and (ii) this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, entitled to the
protection of Sections 362(b)(6) and 555 of the Bankruptcy Code.

Section 9.07.  No Collateral, Netting or Setoff.  Notwithstanding any provision
of the Agreement, or any other agreement between the parties, to the contrary,
the obligations of the Purchaser hereunder are not secured by any collateral. 
Obligations under this Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under this Transaction, whether arising under the Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

 

12

--------------------------------------------------------------------------------


Section 9.08  Notices. Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Confirmation, may be made by
telephone, to be confirmed in writing to the address below.  Changes to the
information below must be made in writing.

(a)           If to the Purchaser:

 

Constellation Energy Group, Inc.
750 E. Pratt Street

Baltimore, MD 21202

Attention:  Jeanne M. Blondia

Title:  Vice President and Treasurer

Telephone No:  410 470-3620

Facsimile No:   410-470-5680

 

(b)           If to the Seller:

 

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities Inc.

277 Park Avenue

New York, NY  10172

Attention:  Eric Stefanik
Title:  Operations Analyst
EDG Corporate Marketing
Telephone No:  (212) 622-5814
Facsimile No:   (212) 622-8534

 

Section 9.09.  Waiver of Right to Trial by Jury.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

13

--------------------------------------------------------------------------------


[g278322kmi001.gif]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

 

Yours sincerely,

 

 

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES INC., as agent for JPMorgan

 

 

 Chase Bank, National Association, London Branch

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sudheer Tegulapalle

 

 

 

 

Name: Sudheer Tegulapalle

 

 

 

 

Title: Executive Director

 

 

Confirmed as of the date first
above written:

CONSTELLATION ENERGY GROUP, INC.

 

 

By:

/s/ Jeanne M. Blondia

 

 

 

Name: Jeanne M. Blondia

 

 

 

Title: Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746.

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

 

 

14

--------------------------------------------------------------------------------


[g278322koi001.gif]

 

ANNEX A

 

COMMUNICATIONS PROCEDURES

 

 

October 31, 2007

 

I.              Introduction

Constellation Energy Group, Inc., a Maryland corporation (“Counterparty”) and
J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”) have adopted these communications
procedures (the “Communications Procedures”) in connection with entering into
the Confirmation (the “Confirmation”) dated as of October 31, 2007 between
JPMorgan and Counterparty relating to the sale by JPMorgan to Counterparty of
common stock, with no par value per share, or security entitlements in respect
thereof (the “Common Stock”) of the Counterparty.  These Communications
Procedures supplement, form part of, and are subject to the Confirmation.

II.            Communications Rules

From the date hereof until the end of the Contract Period, Counterparty and its
Employees and Designees shall not engage in any Program-Related Communication
with, or disclose any Material Non-Public Information to, any EDG Trading
Personnel.  Except as set forth in the preceding sentence, the Confirmation
shall not limit Counterparty and its Employees and Designees in their
communication with Affiliates and Employees of JPMorgan, including without
limitation Employees who are EDG Permitted Contacts.

III.           Termination

If, in the sole judgment of any EDG Trading Personnel or any affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or affiliate or
Employee of JPMorgan shall immediately terminate such Communication.  In such
case, or if such EDG Trading Personnel or affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication.  If, in the reasonable
judgment of JPMorgan’s counsel following such consultation, there is more than
an insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the 1934
Act with respect to any ongoing or contemplated activities of JPMorgan or its
affiliates in respect of the Confirmation, it shall be an Additional Termination
Event with respect to the Confirmation.

IV.           Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Confirmation.  As used herein, the following words and
phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and JPMorgan or any of its affiliates or Employees, on the other
hand.

 

 

A-1

--------------------------------------------------------------------------------


 

 

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.

“EDG Permitted Contact” means any of Mr. David Aidelson, Ms. Bernadette Barnard,
Mr. Gregory Batista, Mr. Elliot Chalom, Mr. Santosh Nabar, Mr. James Rothschild
and Mr. Sudheer Tegulapalle or any of their designees; provided that JPMorgan
may amend the list of EDG Permitted Contacts by delivering a revised list of EDG
Permitted Contacts to Counterparty.

“EDG Trading Personnel” means Reuben Jacob, Gaurav Arora and any other Employee
of the public side of the Equity Derivatives Group or the Special Equities Group
of J.P. Morgan Chase & Co.; provided that JPMorgan may amend the list of EDG
Trading Personnel by delivering a revised list of EDG Trading Personnel to
Counterparty; and provided further that, for the avoidance of doubt, the persons
listed as EDG/SEG Permitted Contacts are not EDG/SEG Trading Personnel.

“Employee” means, with respect to any entity, any principal, officer, director,
employee or other agent or representative of such entity.

“Material Non-Public Information” means information relating to the Counterparty
or the Common Stock that (a) has not been widely disseminated by wire service,
in one or more newspapers of general circulation, by communication from the
Counterparty to its shareholders or in a press release, or contained in a public
filing made by the Counterparty with the Securities and Exchange Commission and
(b) a reasonable investor might consider to be of importance in making an
investment decision to buy, sell or hold shares of Common Stock.  For the
avoidance of doubt and solely by way of illustration, information should be
presumed “material” if it relates to such matters as dividend increases or
decreases, earnings estimates, changes in previously released earnings
estimates, significant expansion or curtailment of operations, a significant
increase or decline of orders, significant merger or acquisition proposals or
agreements, significant new products or discoveries, extraordinary borrowing,
major litigation, liquidity problems, extraordinary management developments,
purchase or sale of substantial assets and similar matters.

 “Program-Related Communication” means any Communication the subject matter of
which relates to the Confirmation or any Transaction under the Confirmation or
any activities of JPMorgan (or any of its affiliates) in respect of the
Confirmation or any Transaction under the Confirmation.

 

 

 

A-2

--------------------------------------------------------------------------------


.

[g278322kqi001.gif]

 

ANNEX B

 

FORM OF PRICING SUPPLEMENT

 

This Pricing Supplement is subject to the Confirmation dated as of __________
(the “Confirmation”) between J.P. Morgan Securities Inc., as agent for JPMorgan
Chase Bank, National Association, London Branch (the “Seller”), and __________,
a ________ corporation (the “Purchaser”).  Capitalized terms used herein have
the meanings set forth in the Confirmation.

 

1

Discount:

[                            ]

 

 

 

2

Upside Threshold:

[                            ]

 

 

 

3

Calculation Agent:

[                            ]

 

4

Valuation Completion Date:

The Trading Day, during the period commencing on and including the [   ] Trading
Day following the Valuation Commencement Date and ending on and including the
Expiration Date, specified as such by the Seller, in its sole judgment, by
delivering a notice designating such Trading Day as a Valuation Completion Date
by the close of business on the Business Day immediately following such Trading
Day; provided that if the Seller fails to validly designate the Valuation
Completion Date prior to the Expiration Date, the Valuation Completion Date
shall be the Expiration Date.

 

 

 

5

Ordinary Dividend Amount:

 

 

Ordinary Dividend Amount

Dividend Period

 

 

$__ per share of Common Stock

[                     ]

 

 

$__ per share of Common Stock

[                     ]

 

 

$__ per share of Common Stock

[                     ]

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Letterhead of Purchaser]

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities Inc.

277 Park Avenue

11th Floor

New York, New York 10172

 

Re:

Accelarated Purchase of Equity Securities

 

Ladies and Gentlemen:

In connection with our entry into the Confirmation dated as of ___________ (the
“Confirmation”), we hereby represent that set forth below is the total number of
shares of our common stock purchased by or for us or any of our affiliated
purchasers in Rule 10b-18 purchases of blocks (all defined in Rule 10b-18 under
the Securities Exchange Act of 1934) pursuant to the once-a-week block exception
set forth in Rule 10b-18(b)(4) during the four full calendar weeks immediately
preceding the first day of the Averaging Period (as defined in the
Confirmation).

Number of Shares:

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

 

Very truly yours,

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Exh-B-1

--------------------------------------------------------------------------------